Citation Nr: 1017995	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-00 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota in which entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to a service-connected 
disability (TDIU) was denied.

Statements of the Veteran's spouse and payee for purposes of 
VA benefits indicates her belief that the Veteran's heart 
condition has not improved, but has worsened since the last 
examination for heart condition in June 2007.  Private and VA 
medical evidence shows that the Veteran's overall condition 
has debilitated.  Given that the claim for TDIU is based on 
the service-connected cardiac and thyroid conditions, and 
that the Veteran and his representative continue to assert 
that unemployability is warranted, claims for increased 
evaluations for the service-connected coronary artery disease 
status post coronary artery bypass graph times four to 
include atrial fibrillation with aortic valve insufficiency 
and pacemaker implantation, and hyperthyroidism are inferred 
from the record and are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to TDIU.  Total disability 
ratings for compensation based on individual unemployability 
may be assigned when the combined schedular rating for the 
service-connected disabilities is less than 100 percent and 
when it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
or, if there are two or more disabilities, there is at least 
one disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  If the above 
percentages are not met, the veteran's claim may still be 
referred to the Director, Compensation and Pension Service 
for an extraschedular rating, when the evidence of record 
shows that veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  38 C.F.R. § 4.16(b).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  The veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.

Service connection is in effect for coronary artery disease, 
status post coronary artery bypass graph times four to 
include atrial fibrillation with aortic valve insufficiency, 
evaluated as 60 percent disabling, effective in February 2006 
and hyperthyroidism, associated with the service connected 
heart condition, evaluated as 10 percent disabling, effective 
from August 2001.  His combined evaluation is 60 percent, 
effective from February 2006.  For the purpose of one 60 
percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  See 
38 C.F.R. § 4.16(a).  The Veteran's thyroid condition is 
associated with his service-connected cardiac condition and 
is, therefore, the result of a common etiology.  Therefore, 
the threshold schedular requirements under the criteria are 
met.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

In support of his assertions, the Veteran supplied his work 
history, showing that he last worked full time as a warehouse 
supervisor truck driver in 1993, and that he has been 
unemployed since then.  He submitted the statements of two 
physicians, dated in December 2007 and March 2008.  However, 
neither opinion differentiate between the service-connected 
heart condition and other, nonservice-connected conditions 
including a lung condition described in December 2007 as 
severe and permanent, diabetes mellitus, and memory loss 
described, in March 2008, as significant.  

A January 2007 VA examination shows that the Veteran was 
found to be unemployable, but that his unemployability was 
the result of nonservice-connected conditions rather than the 
service-connected cardiac condition and hyperthyroidism.  The 
examiner observed that the service-connected thyroid 
condition was not causing any problems, the Veteran was not 
on any medications for it, recent thyroid-stimulating hormone 
(TSH) was normal, and the atrial fibrillation was resolved 
and in remission.  The examiner further opined that the 
Veteran's currently manifested shortness of breath and recent 
start of 24 hour oxygen was not related to his coronary 
artery disease, but to a recent pulmonary emboli and 
hemolytic anemia.  The examiner explained that the Veteran 
had had no recent cardiac events (his bypass and valve 
replacement was 16 years ago), and recent echocardiogram 
showed cardiomegaly but no aortic insufficiency.  Recent 
testing showed an ejection fraction of 60 percent, which by 
standards is normal.  In addition, the examiner observed, the 
Veteran was followed for the recent pulmonary emboli, 
diabetes mellitus, prostate cancer, hemolytic anemia, chronic 
obstructive lung disease, sleep apnea, memory loss, and 
neuropathy related to the diabetes.  The examiner concluded 
that, considering the Veteran's service-connected 
disabilities only, the Veteran was employable.  The 
examiner's rationale was that the Veteran required no 
treatment or symptoms for the thyroid disease, and his 
cardiac condition was not causing the current need for oxygen 
or the increased debilitated condition.  

A June 2007 VA examination shows that the Veteran was 
diagnosed with coronary artery disease with atrial 
fibrillation and aortic insufficiency, dyspnea on exertion, 
congestive heart failure, coronary artery disease with 
coronary bypass graft times 4 and aortic valve replacement.  
The examiner noted that stress test was precluded due to the 
Veteran's dyspnea, which the examiner opined is the Veteran's 
main problem.  The examiner noted that although some of the 
Veteran's dyspnea on exertion was due to atrial fibrillation, 
the medical evidence showed that the Veteran had restrictive 
lung disease shown by pulmonary function tests and had been 
hospitalized for pulmonary emboli.  Congestive heart failure 
was not shown by the medical evidence to have been a major 
problem.  The medical evidence did not show any recent 
symptoms of coronary artery disease.  Based on reports of an 
ejection fraction of 50 percent in 2007 and his history, the 
examiner calculated the Veteran's current level of activity 
as less than 3 METs.  Considering the service-connected 
cardiac conditions alone, the examiner estimated that the 
Veteran could achieve 4 METs of exercise if the lung 
conditions were absent.  

The June 2007 VA examination is the most recent VA 
examination to evaluate the severity of the Veteran's 
service-connected heart condition.  The January 2007 VA 
examination is the most recent VA examination to consider the 
Veteran's employability.  Neither of these examinations are 
adequate for the purposes of adjudicating this claim.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

First, the Veteran underwent implantation of a pacemaker in 
May 2007.  The January 2007 VA examination was conducted 
prior to this and the examiner stated that the Veteran's 
atrial fibrillation was in remission.  Clearly this cannot be 
the case, as the June 2007 VA examination indicates that the 
pacemaker was needed due to problems with tachycardia and 
bradycardia related to the atrial fibrillation.  The June 
2007 VA examination was conducted less than a month following 
this procedure, and the examiner noted that the symptoms the 
Veteran had prior to the pacemaker had not changed.  Given 
the timing of both examinations-prior and in close proximity 
to the pacemaker implantation-they cannot provide an 
accurate or adequate measure of the severity of the Veteran's 
service-connected cardiac and thyroid conditions.  

Second, both examinations were conducted prior to receipt of 
additional VA and non-VA treatment records dated from 2004 to 
2009.  These records show a worsening in the Veteran's 
overall condition, and hospitalization for dementia in 
January 2009 with respite care at a nursing home from January 
to February 2009.  Finally, various entries indicate that the 
Veteran's care is co-managed among private and VA physicians.  
In a June 2009 VA examination for brain and spinal cord 
disorder, the examiner noted it is "difficult for all 
providers to be aware of all treatment by other physicians."  
For this reason it is critical that the record reviewed be 
complete, which it was not in the 2007 VA examinations 
pertinent to this issue.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  VA may 
not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

Records of treatment the Veteran received at Ellsworth Air 
Force Base as a retiree in 1997 and from 1991 to 1992 are of 
record, but the majority of his records from his discharge 
from service in 1971 to the present have not been located.  
The RO attempted to obtain these records in 2008 and 2009.  
In 2008, the 28th Medical Group at Ellsworth Air Force Base 
responded it had retired the Veteran's records in 2005 and 
2008.  In 2009 the National Personnel Records Center (NPRC) 
responded that it could not locate the records.  Another 
attempt must be made.  See 38 C.F.R. § 3.159(c)2 (2009).

Remand is required to ensure that all VA and non-VA treatment 
records, and treatment records from Ellsworth Air Force Base 
are of record, and to accord the Veteran VA examination to 
obtain an opinion as to the whether the Veteran's service-
connected heart and thyroid conditions prevent him from 
either obtaining or retaining employment.

Accordingly, the case is remanded for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

1.  Ensure that all VA and non-VA records 
of which the RO has notice have been 
obtained.  Specifically, all VA treatment 
records, including the February 2009 
hospitalization and respite care, from 
June 2007 to February 2009 and from 
February 2009 to the present; all records 
from the Rapid City Medical Center and 
The Heart Doctors-Cardiology Associates, 
P.C. and from Drs. Eaton and Ferrier in 
Rapid City, South Dakota from 2008 to the 
present that are not already of record 
must be obtained.

2.  Obtain records of treatment the 
Veteran received at Ellsworth Air Force 
Base as a retiree.  The RO must ask the 
Veteran to submit any and all copies of 
his retiree medical records from 
Ellsworth Air Force Base that he may 
have.  Conduct all appropriate follow-up 
and document negative responses.  If the 
RO is unable to obtain identified 
documents, notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  Give the Veteran the 
opportunity to respond.

3.  Schedule the Veteran for an 
examination with the appropriate 
specialists, to include a cardiologist, 
to determine the effects of his service-
connected heart and thyroid conditions 
have on his ability to obtain or maintain 
employment consistent with his education 
and occupational experience.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must 
elicit from the Veteran, the Veteran's 
spouse, and the evidence of record (the 
Board notes that the Veteran suffers from 
dementia and has been found by VA to be 
incompetent) a full work and educational 
history.  Based on a review of the claims 
file, the examination findings, the 
Veteran's statements and that of his 
spouse as to the functional effects of 
his service-connected cardiac and thyroid 
conditions, and the Veteran's education 
and occupational experience, the examiner 
must provide an opinion as to whether the 
Veteran's service-connected cardiac and 
thyroid conditions preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience, 
without any consideration to his age or 
to any impairment caused by nonservice-
connected disabilities.  A complete 
rationale for the opinion must be 
provided.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for entitlement to TDIU, 
with application of all appropriate laws 
and regulations, including consideration 
of lay statements, and consideration of 
any additional information obtained as a 
result of this remand.  If the issue on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative, and 
they must be provided an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


